F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             OCT 30 2000
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 DARREN E. PERKINS,

          Petitioner-Appellant,

 v.                                                            No. 00-3182
                                                                 (D. Kan.)
 MICHAEL A. NELSON, Warden, El Dorado                  (D.Ct. No. 00-CV-3039-DES)
 Correctional Facility; BUTLER COUNTY
 DISTRICT COURT; SEDGWICK COUNTY
 DISTRICT COURT; DEBRA A. PETERSON,
 District Attorney,

          Respondents-Appellees.
                        ____________________________

                            ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
         Appellant Darren Eugene Perkins, a state inmate appearing pro se, appeals

the district court’s decision denying his habeas petition filed under 28 U.S.C.

§ 2254. In denying the petition, the district court found Mr. Perkins’ claims

inappropriate for federal habeas corpus review because he challenged only the

application of state law in calculating his sentence.



         On appeal, Mr. Perkins raises the same issue addressed by the district court.

Specifically, he alleges the state trial court improperly computed his sentence

under provisions of the Kansas Sentencing Guidelines Act, Kan. Stat. Ann. §§ 21-

4701 to 4728.



         “In conducting habeas review, a federal court is limited to deciding whether

a conviction violated the Constitution, laws or treaties of the United States.”

Estelle v. McGuire, 502 U.S. 62, 68 (1991). “Relief under 28 U.S.C. § 2254 does

not lie for errors of state law.” Richmond v. Embry, 122 F.3d 866, 870 (10th Cir.

1997) (denying consideration of petitioner’s claims based on violations of state

law.).



         A review of the record establishes Mr. Perkins’ claims of error are

premised on alleged violations of state sentencing laws. Therefore, his claims are


                                           -2-
not actionable under § 2254 and do not demonstrate a substantial showing of the

denial of a federal constitutional right, as required under 28 U.S.C. § 2253(c)(2).



      Accordingly, we deny Mr. Perkins’ request for a certificate of appealability

and DISMISS his appeal.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -3-